Citation Nr: 1236502	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  07-10 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.  Entitlement to service connection for cervical strain.

2.  Entitlement to service connection for lumbar strain.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In May 2010 the Board remanded the issues identified on the title page to the Originating Agency for further development.  The file has now been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran is documented to have had two motor vehicle accidents during service and another motor vehicle accident after discharge from service.  

2.  Competent and uncontroverted medical opinion of record states the Veteran's current cervical and lumbosacral spine disorders are not etiologically related to the motor vehicle accidents during service.


CONCLUSIONS OF LAW

1.  A current cervical strain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).
 
2.  A current lumbar strain was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the appellant's claims on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The VA is required to notify a claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  In this case, fully compliant notice was not provided to the Veteran prior to the May 2006 rating decision on appeal.  However, the Board finds there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice, and completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim based on all evidence of record.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency would have been different had complete notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may be cured by a new notification followed by a readjudication of the claim).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The appellant's service treatment records (STRs) are associated with the file, as are post-service treatment records from those VA and non-VA medical providers the appellant has identified as having potentially relevant records.  The appellant has been afforded appropriate VA examination in regard to the claims on appeal.  In that regard, the Board remanded the claim for additional medical examination in May 2010, and such examination was performed in July 2010.  The Board has reviewed the examination report and finds the RO substantially complied with the requirements of the Board's remand.   See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   The appellant has been advised of her right to testify in a hearing before a representative of the RO and/or before a Member of the Board but she has not requested such a hearing.

Neither the appellant nor her representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the appellant in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the appeal.

Entitlement to Service Connection

Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must generally be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, competent evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection may be established by a continuity of symptomatology between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence and Analysis

Service treatment records (STRs) show the Veteran had a motor vehicle accident (MVA) in May 1998 as an immediate consequence of which she had paraspinal neck tenderness; X-ray showed no evidence of cervical subluxation or fracture.  Subsequent records show she had a retention physical examination in July 2002; her self-reported Report of Medical History at the time denied history of recurrent back pain or any back problem, and the concurrent Report of Medical Examination noted the spine and other musculoskeletal to be normal on examination.

STRs also show the Veteran had a second MVA in service in February 2003 as a consequence of which she developed neck and upper back pain; clinical impression was cervical strain status post MVA.  In October 2003 she complained of new-onset neck pain with muscle spasms and stiffness.  Clinical examination demonstrated a decrease in suppleness and palpation of the trapezius muscles elicited moderate pain; cervical range of motion was limited due to pain but the rest of the examination was otherwise normal.  The clinical impression was neck strain.

Private treatment records show the Veteran presented to Dr. Charles Ozborn, a private physician, in January 2005 while she was still in service.  The Veteran complained of neck and low back pain, reportedly continuous since the MVA in February 2003. Physical examination showed muscle spasms from the neck to the lower back, increased when standing, but otherwise normal.  Similarly, X-rays of the thoracic and lumbar spine showed some muscle spasms and straightening but no other gross abnormalities.  Dr. Ozborn noted that X-rays of the cervical spine had been previously taken, but he did not record the results.  Dr.  Ozborn diagnosed lumbosacral strain, thoracic strain and cervical strain.  Dr. Ozborn continued to treat the Veteran on a regular basis through May 2005, at which time the diagnosis of record was cervical strain and post-traumatic lumbar strain. 

Private records also show that in February 2005 the Veteran applied for treatment at North Mississippi Health Services for neck and back pain, reportedly progressively worse since her second MVA in service in February 2003.  The medical diagnosis assigned was chronic cervical strain and back pain.  Thereafter, the Veteran received physical therapy for back and neck pain at Clay County Medical Center in February-March 2005.  

The Veteran had a VA examination of the spine in March 2006, performed by a physician who reviewed the Veteran's claims file.  The Veteran reported having been involved in two MVAs during service (1998 and 2003), both of which resulted in injuries to her cervical spine and lumbar spine.  She complained of current slight-to-mild aching in the lower mid-lumbar spine, happening all day 3-4 days per week.  She endorsed outpatient treatment by numerous military and private providers but denied having had hospital admission for these problems.  She reported that X-rays had been negative for fracture and reported she had never had magnetic resonance imaging (MRI) of the spine.  She reported her pain was activity-dependent

The examiner performed a clinical examination and noted observations in detail. X-rays of the cervical and lumbar spines were normal; MRI of the lumbar spine was performed but the results were not recorded.  The examiner's diagnosis was acute cervical and lumbar strain, resolved; and, mild lumbar disc disease L4-S1.  The examiner stated he was unable to account for the Veteran's symptoms based on physical examination.

The Veteran also had a VA general medical examination in March 2006, performed by a different physician than the spine examiner cited above.  The examiner noted the Veteran was claiming service connection for disorders including cervical strain, back pain and neck condition due to MVA.  The Veteran denied any joint or spine complaints; accordingly, no examination of the spine or other musculoskeletal was performed.

Treatment records from Dr. Slater Lowry show the Veteran was involved in an MVA in August 2006 and was experiencing neck and back pain.  Immediate X-rays of the lumbar and thoracic spine were normal, and MRI of the lumbar spine was essentially normal.  The Veteran's neck pain essentially resolved but she continued to have low back pain with radiculopathy and muscle cramp, treated by medication and physical therapy with some success.  MRI of the lumbar spine in March 2007 showed an impression of degenerative desiccation of the L5-S1 disc interspace but no evidence of disc herniation or nerve root impingement.  Dr. Lowery's impression in April 2007 was low back pain, degenerative disc disease without herniated nucleus pulposus (HNP) and muscle spasm.  

In her substantive appeal, received in March 2007, the Veteran admitted having been involved in an MVA in August 2006 after discharge from service, but insisted that prior to this intervening accident she had neck and back pain residual to the in-service MVAs.  She asserted a belief that the in-service MVAs had weakened her neck and back muscles (which, by implication, made her more vulnerable to injury in the post-service MVA).

Treatment records from Dr. Lowry show the Veteran had an X-ray of the cervical spine in November 2009 that was within normal limits.  An X-ray of the lumbar spine in April 2010 showed straightening of the spine consistent with spasm.

The Veteran had a VA examination of the spine in July 2010, performed by a physician who reviewed the claims file.  The examiner noted the contemporaneous treatment records regarding the two in-service MVAs; he also noted the Veteran's subjective history.  The examiner performed a clinical examination and noted observations in detail.  The examiner diagnosed status post cervical strain and status post lumbar strain, with evidence per MRI of early degenerative L5-S1 disc degeneration.  The examiner stated an opinion that the Veteran had incurred cervical and lumbar strain-type injuries in service, but muscle strains are self-limited and not expected to cause chronic problems and require no more than a few months for healing.  There is no medical evidence suggesting that strain causes, predisposes to, or accelerates the development of spine and disc disease.  As such, the examiner was unable to find a nexus between the Veteran's current back complaints and the MVAs in service.  Similarly, the Veteran's current complaints of neck pain appeared to be primarily related to the accident in August 2006.  In sum, the examiner was unable to state a nexus or to state that the Veteran's current neck and back problems were the direct and proximate result of any incident or incurrence during service.

On review of the evidence above, the Board notes at the outset that the Veteran is shown to have had MVAs during service and is also shown to have currently diagnosed disorders of the cervical and lumbosacral spine.  Accordingly, the first two elements of service connection - evidence of an event or injury during service and medical evidence of a current disorder - are met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Where an opinion is used to link the current disability to a cause during service, a competent opinion of a medical professional is required.  Caluza, 7 Vet. App. 498.

In this case, competent and uncontroverted medical opinion of record in the form of the VA examination report, states the Veteran's current diagnosed back and neck disorders are not residuals of her in-service MVAs.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).      

The Board acknowledges that the Veteran has asserted continuous pain after service that preexisted the MVA in August 2006.  Service connection may be established by a continuity of symptomatology between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303(b).  In that regard, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, id. 

In this case, the Veteran is competent and credible in reporting symptoms such as pain and stiffness.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).  The VA examiner determined the Veteran's current diagnosed disorders are not residual to service despite her subjective account of chronic pain; it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The Veteran articulated a theory that the in-service MVAs weakened her back and neck muscles and so predisposed her to subsequent injury after discharge from service.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  The VA examiner specifically provided a detailed medical rationale explaining that muscle strain does not predispose the body part to subsequent injury, thus refuting the Veteran's theory of causation.

Based on the evidence and analysis above the Board finds the Veteran does not have a current disorder of the cervical or lumbosacral spine that is incurred in or aggravated by service.  Accordingly, the criteria for service connection are not met and the claims must be denied.  

Because the evidence preponderates against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Service connection for cervical strain is denied.

Service connection for lumbar strain is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


